STATE OFFICERS AND EMPLOYEES
The line item limitations placed on the Office of Examiner and Inspector do not apply to the funds transferred to the Office of Auditor and Inspector.  The Attorney General is in receipt of your request for an opinion wherein you ask the following question: Do the line item limitations placed on the Office of Examiner and Inspector apply to the funds transferred to the Office of Auditor and Inspector? As you point out in your request for an opinion, House Bill 1545, Thirty-sixth Oklahoma Legislature, Second Regular Session, approved May 10, 1978, provided the appropriation for the State Examiner and Inspector. Section 2 of that law provided, in part, as follows: "The Examiner and Inspector shall appoint and fix the duties and compensation of the employees not otherwise specified and necessary to perform the duties imposed upon the State Examiner and Inspector by law. The number and annual compensation of officials and employees, payable from the appropriations made in this act, shall be subject to the following schedule, and the minimum and maximum amounts shall in no way constitute an appropriation, but are listed for the purpose of establishing salary ranges only, exclusive of overtime pay." Following Section 2 is a line item listing of employees with minimum and maximum salary schedules. This list is clearly intended to apply to the Office of the State Examiner and Inspector. The Office of the State Examiner and Inspector is terminated effective January 8, 1979, in accordance with State Question No. 510, Legislative Referendum No. 210, adopted election held July 22, 1975. With the termination of the office and within the plain reading of the appropriations bill, the limitations to minimum and maximum salary clearly apply exclusively to the Office of Examiner and Inspector and not to the newly created office of Auditor and Inspector.  Section 4 of the appropriations bill provides as follows: "Effective January 8, 1979, all personnel, funds, outstanding obligations, records, property and accouterments of the Office of State Examiner and Inspector are transferred to the Office of State Auditor and Inspector." The effect of this section is to transfer the outstanding funds of the Office of Examiner and Inspector to the newly created Office of Auditor and Inspector. The line item limitations clearly do not apply to the newly created office. The funds transferred to the Auditor and Inspector's Office are transferred without any of the limitations placed upon the funds appropriated to the Examiner and Inspector's Office in Sections 1 and 2 of the appropriations bill.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The line item limitations placed on the Office of Examiner and Inspector do not apply to the funds transferred to the Office of Auditor and Inspector. (GLENN McLOUGHLIN) (ksg)